Citation Nr: 1117769	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-18 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for bilateral hearing loss.  

In June 2010, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

In August 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim for service connection for bilateral hearing loss.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

When this matter was before the Board in August 2010, a remand was ordered to afford the Veteran a VA examination to determine whether his bilateral hearing loss is attributable to service.  Specifically, the Board remand requested that the examiner consider the provisions of the Merk Manual that are cited by the Veteran in the claims file regarding his hearing loss as well as the Veteran's competent and credible statements that he was exposed to acoustic trauma while serving on the flight line during his service in the Air Force, including noise from aircraft engines and other small engines and motors.  

As such, the Veteran underwent a VA audiological examination in September 2010.  However, upon review of the report, there is no specific reference to any provision of the Merk Manual as requested in the August 2010 Board remand.  Furthermore and more importantly, while the VA examiner was directed to consider the Veteran's competent and credible statements that he was exposed to acoustic trauma in service, the examiner explained that "[t]here was no documentation regarding noise exposure such as sharpshooter or rifle badge," and that "[t]here is not evidence to substantiate his claim that he experienced acoustic trauma during active duty or to verify complaints of ear/hearing problems."  The VA examiner also noted that the "2507" does not state that acoustic trauma is conceded.  

As such, because of the aforementioned deficiencies contained within the requested VA examination report, the Board's remand instructions were not complied with, and another remand is needed in order to ensure compliance.  If any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  While the Board regrets the delay, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

To ensure that VA has met its duty to assist the Veteran in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, the case is again REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the VA examiner who conducted the September 2010 VA examination to determine the etiology of the Veteran's bilateral hearing loss.  The claims file, including a copy of this REMAND, should be made available to the examiner for proper review of the medical history.  The examination report is to reflect whether such a review of the claims file was made.  

a.  The examiner should consider the provisions of the Merk Manual that are cited by the Veteran in the claims file regarding noise-induced hearing loss.  The examiner should also consider the Veteran's competent and credible statements that he was exposed to acoustic trauma while serving on the flight line during his service in the Air Force, including noise from aircraft engines and other small engines and motors.  

b.  The examiner is requested to provide an opinion as to whether the Veteran's bilateral hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any in-service acoustic trauma.  

c.  The examiner should provide a clear rationale for the conclusion reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  If the examiner from the September 2010 examination is no longer available to respond to this inquiry, then another comparably qualified examiner may answer in her place.  
2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



